      Case 7:20-cv-00167 Document 15 Filed on 07/26/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                             July 26, 2021
                           UNITED STATES DISTRICT COURT
                                                                                          Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

CARLOS GUADALUPE CANTU,                          §
                                                 §
         Petitioner,                             §
VS.                                              § CIVIL ACTION NO. 7:20-CV-00167
                                                 §
BOBBY LUMPKIN                                    §

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is Petitioner Carlos Guadalupe Cantu’s petition for a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a

report and recommendation. On July 6, 2021, the Magistrate Court issued the Report and

Recommendation, recommending that Respondent’s Motion for Summary Judgment be

GRANTED, that Petitioner’s § 2254 petition be DENIED, and that Petitioner’s claims be

DISMISSED with prejudice. It was further recommended that a Certificate of Appealability be

DENIED. Petitioner timely filed objections.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court has made a de novo determination of

those portions of the report to which objections have been made. As to those portions to which

no objections have been made, in accordance with Federal Rule of Civil Procedure 72(b), the

Court has reviewed the report for clear error.

       The Court specifically addresses only three of the objections. Petitioner first objects to

this Court’s jurisdiction claiming that because he was acquitted, this Court is without

jurisdiction. As detailed in the Report and Recommendation, Petitioner was convicted in the

389th Judicial District Court of Hidalgo County, Texas. Hidalgo County is within this Court’s

jurisdiction and Petitioner submitted himself to this Court’s jurisdiction when he filed his



1/2
       Case 7:20-cv-00167 Document 15 Filed on 07/26/21 in TXSD Page 2 of 2




petition in this Court. The objection is without merit. Petition next complains that he received the

Report and Recommendation form the Houston Division as well as from the McAllen Division

but that the one from the Houston Division was not certified. The objection is without merit as

both Houston and McAllen are both part of the Southern District of Texas and there is no

requirement that the Report be sent by certified mail. Petitioner also objects that he did not

consent to the case proceeding before the Magistrate Court. The case was referred to the

Magistrate Court for a report and recommendation only and consent is not required. Thus, this

objection is also without merit. The remaining objections are wholly without merit as some are

simply reassertions of the original claims, others are non-responsive and at least one appears to

change the original claim.1

         Having thus reviewed the record in this case, the parties’ filings, and the applicable law,

the Court adopts the Report and Recommendation in its entirety. Accordingly, Respondent’s

Motion for Summary Judgment is GRANTED, and Petitioner’s § 2254 petition is DENIED.

Finally, Petitioner’s claims are DISMISSED with prejudice, and a Certificate of Appealability is

DENIED.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 26th day of July, 2021.


                                                            ___________________________________
                                                            Micaela Alvarez
                                                            United States District Judge




1
 Petitioner now appears to acknowledge that the indictment was read to the petit jury, not the grand jury.
Interestingly, the petitioner in the Resendez case cited by the Magistrate Court on this issue is now assisting
Petitioner in this case.

2/2
